Title: To Thomas Jefferson from L. J. M. Daubenton, 15 February 1787
From: Daubenton (Aubenton), Louis Jean Marie
To: Jefferson, Thomas



Monsieur
A Paris le 15. fevrier 1787

Je suis très flaté de lhonneur que m’a fait la Société philosophique d’Amérique en me recevant au nombre de ses membres, et je vous dois bien des remercimens de la bonté que vous avez eu de m’envoyer le diplome de ma nomination. Je vous prie, Monsieur, de vouloir bien faire tenir à M. franklin la lettre ci jointe par laquelle je témoigne a la Societé toute la satisfaction que j’ai d’y être admis.
Je suis fort aise d’avoir cette occasion de vous témoigner le respect avec lequel j’ai l’honneur d’être, Monsieur, Votre très humble et très obéïssant Serviteur,

Daubenton

